     Case 3:19-cv-02078-CAB-KSC Document 39 Filed 04/27/20 PageID.461 Page 1 of 4


1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    HEATHER HOLLANDER KEELY,                           Case No.: 19-CV-2078-CAB-KSC
      STEVE WOLF, and BRITTANY
11
      DOSTER,                                            ORDER DENYING MOTION TO
12                                     Plaintiffs,       STRIKE
13    v.
14
      SKYLAB APPS, INC. et al,
                                                         [Doc. No. 33]
15                                  Defendants.
16
      AND RELATED COUNTERCLAIMS
17
18
19         On January 20, 2020, Defendants/Counter-Plaintiffs Skylab Apps, Inc. and Dean
20   Grey (together, “Skylab”) filed an answer and first amended counterclaim (“FAC”) that
21   asserted three claims against Heather Hollander Keely, Steve Wolf, and Brittany Doster
22   (together, “Counter-Defendants”): (1) breach of contract; (2) intentional interference with
23   prospective economic advantage; and (3) defamation. On February 3, 2020, Counter-
24   Defendants filed a motion to dismiss all three counterclaims or for a more definite
25   statement. On March 13, 2020, the Court denied that motion. A week later, on March 20,
26   2020, Counter-Defendants filed a motion to strike paragraph 18 of the amended
27   counterclaim pursuant to California’s statute precluding “Strategic Lawsuits Against
28   Public Participation” (“SLAPP”). Cal. Code Civ. Proc. § 425.16(c)(1). Paragraph 18 of

                                                     1
                                                                              19-CV-2078-CAB-KSC
     Case 3:19-cv-02078-CAB-KSC Document 39 Filed 04/27/20 PageID.462 Page 2 of 4


1    the FAC states: “Each Counter-Defendant also colluded with one another and other Skylab
2    contractors to fabricate a lawsuit against Skylab and Dean Grey, in violation of their
3    agreements.” This motion to strike is now fully briefed, and the Court deems it suitable
4    for submission without oral argument. Like the motion to dismiss, the motion to strike is
5    also denied.
6          “A SLAPP suit is one in which the plaintiff’s alleged injury results from petitioning
7    or free speech activities by a defendant that are protected by the federal or state
8    constitutions.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1109 (9th Cir. 2003). “The
9    overarching objective of the anti–SLAPP statute is to prevent and deter lawsuits chilling
10   speech and petition rights.” Hewlett-Packard Co. v. Oracle Corp., 239 Cal. App. 4th 1174,
11   1188 (Cal. Ct. App. 2015) (internal quotation marks omitted). More specifically, the
12   “central purpose of the statute [is to] screen[] out meritless claims that arise from protected
13   activity, before the defendant is required to undergo the expense and intrusion of
14   discovery.” Baral v. Schnitt, 1 Cal. 5th 376, 392 (2016). “It’s helpful to think of a ‘SLAPP’
15   as a lawsuit defined by a particular strategy: obtaining an economic advantage over a
16   defendant, and not necessarily the vindication of a cognizable legal right.” Breazeale v.
17   Victim Servs., Inc., 878 F.3d 759, 764 (9th Cir. 2017).
18         “California’s anti-SLAPP statute allows a defendant to move to strike a plaintiff’s
19   complaint if it ‘aris[es] from any act of that person in furtherance of the person’s right of
20   petition or free speech under the United States or California Constitution in connection
21   with a public issue.’” Vess, 317 F.3d at 1109 (quoting Cal. Civ. Proc. Code § 425.16(a)).
22   “The anti-SLAPP statute does not insulate defendants from any liability for claims arising
23   from the protected rights of petition or speech. It only provides a procedure for weeding
24   out, at an early stage, meritless claims arising from protected activity.” Baral, 1 Cal. 5th
25   at 384 (emphasis in original).
26         “Motions to strike a state law claim under California’s anti-SLAPP statute may be
27   brought in federal court.” Vess, 317 F.3d at 1109. “If a defendant makes a special motion
28   to strike based on alleged deficiencies in the plaintiff’s complaint, the motion must be

                                                    2
                                                                                 19-CV-2078-CAB-KSC
     Case 3:19-cv-02078-CAB-KSC Document 39 Filed 04/27/20 PageID.463 Page 3 of 4


1    treated in the same manner as a motion under Rule 12(b)(6) except that the attorney’s fee
2    provision of § 425.16(c) applies.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med.
3    Progress, 890 F.3d 828, 834 (9th Cir. 2018) (quotation marks and citation omitted). Here,
4    despite arguing in their motion under California state law that the Court should employ a
5    summary judgment-like procedure requiring Skylab to present evidence supporting the
6    challenged claim, see, e.g,, Varian Med. Sys., Inc. v. Delfino, 35 Cal. 4th 180, 192 (2005)
7    [Doc. No. 33-1 at 7], Counter-Defendants argue in the reply that their challenge is strictly
8    legal with respect to the sufficiency of the allegations in the complaint [Doc. No. 38 at 3].
9    Accordingly, the Court treats this motion in the same manner as a motion under Rule
10   12(b)(6).
11         Counter-Defendants, however, already filed a Rule 12 concerning the FAC, which
12   the Court denied. Federal Rule of Civil Procedure 12(g) states that “[e]xcept as provided
13   in Rule 12(h)(2) or (3), a party that makes a motion under this rule must not make another
14   motion under this rule raising a defense or objection that was available to the party but
15   omitted from its earlier motion.” Fed. R. Civ. P. 12(g); In re Apple iPhone Antitrust Litig.,
16   846 F.3d 313, 318 (9th Cir. 2017) (“Rule 12(g) provides that a defendant who fails to assert
17   a failure-to-state-a-claim defense in a pre-answer Rule 12 motion cannot assert that defense
18   in a later pre-answer motion under Rule 12(b)(6). . . .”). “Rule 12(g) is written in broad
19   terms and requires consolidation of Rule 12 defenses and objections whenever a party
20   makes a motion under ‘this rule.’ Motions to strike and for a more definite statement are
21   motions under Rule 12 and thus clearly are within the language of subdivision (g).” 5C
22   Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1388 (3d ed.
23   2018).
24         “Rule 12(g) is designed to avoid repetitive motion practice, delay, and ambush
25   tactics.” Allstate Ins. Co. v. Countrywide Fin. Corp., 824 F. Supp. 2d 1164, 1175 (C.D.
26   Cal. 2011). These concerns are all present here. The FAC has not changed since Counter-
27   Defendants filed their motion to dismiss, meaning this anti-SLAPP argument was available
28   to them but omitted from that motion. Indeed, the fact that this motion was filed exactly

                                                   3
                                                                                19-CV-2078-CAB-KSC
     Case 3:19-cv-02078-CAB-KSC Document 39 Filed 04/27/20 PageID.464 Page 4 of 4


1    one week after the Court’s order denying the motion to dismiss indicates that delay and
2    repetitive motion practice were Counter-Defendant’s intent. Moreover, considering that
3    the purpose of the anti-SLAPP statute is to screen out improper lawsuits from the outset, it
4    would be particularly inappropriate to allow such a motion to proceed after Counter-
5    Defendants’ delay and successive motion practice. Because the Court declines to entertain
6    Counter-Defendants’ anti-SLAPP arguments in this second successive motion, the motion
7    is DENIED.
8          It is SO ORDERED.
9    Dated: April 27, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               19-CV-2078-CAB-KSC
